Citation Nr: 1543094	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2003 until November 2006. The Veteran died in June 2012. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania. The appeal was subsequently transferred to the RO in Denver, Colorado.

The appellant testified before the undersigned via video conference in August 2015, in a Board hearing via video; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's death, he was service connected for traumatic arthritis of the left knee, evaluated at 50 percent disabling; degenerative arthritic of the thoracolumbar spine with intervertebral disc syndrome, 20 percent; patellofemoral pain syndrome of the right knee, evaluated at 10 percent disabling; intervertebral disc syndrome of the right lower extremity, evaluated at 10 percent disabling; intervertebral disc syndrome of the left lower extremity, evaluated at 10 percent disabling;  adjustment disorder with depressed mood, evaluated at 10 percent disabling; and erectile dysfunction and scars, each evaluated as noncompensable. The Veteran's combined service-connected rating was 80 percent disabling. 

The Veteran died on June [redacted], 2012 with the primary cause of death being hemorrhagic stroke, deep vein thrombosis, and pulmonary embolus. In a March 2013 private medical opinion, the Veteran's physician opined that the Veteran's diagnosed cholangiocarcinoma was the underlying cause of his death. The private examiner explained that the Veteran's only risk factor for venous thromboembolism was hypercoagulability, secondary to his malignancy.

The appellant and her representative contend that the Veteran's prescribed use of pain medication for his service connected disabilities were primary factors in the cause of the Veteran's cancer. (See hearing transcript page 5). 

During the Board hearing, the appellant stated that she submitted medical evidence reflecting a surgical diagnosis that the primary contributing cause to the Veteran's cancer was the long term use of pain medications for his service-connected disabilities.  However, after reviewing the claims file, the medical evidence referenced by the appellant is not associated with the claims folder.

Based on the above, the Board will also remand the claim to obtain a VA medical opinion. DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Additionally, the Board finds that a remand is necessary to obtain the medical evidence referenced by the appellant during her hearing.


Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom the Veteran received treatment, to include the surgical diagnosis that the primary contributing cause to the Veteran's cancer was the long term use of pain medications for his service-connected disabilities. Complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, obtain a clinical opinion from an oncologist. The claims file should be made available for the oncologist to review, and the report should reflect that such review was accomplished. The oncologist should consider the entire claims file. The examiner is requested to furnish an opinion on the following:

Whether it is at least likely as not (50 percent probability or more) that the Veteran's prescribed pain medication for his service-connected disabilities lead to his development of cholangiocarcinoma. 

Any opinion should include a complete rationale.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant, and her representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




